DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1 through 7 and 21 through 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach in combination with all other elements of the claims: 
A method comprising: bonding a first device die to a second device die; encapsulating and performing a backside grinding to reveal through-vias in the second device die: forming first electrical connectors on the second device die to form a first package; encapsulating the first package in a second encapsulant;  forming an interconnect structure physically contacting the first package and the second encapsulant, wherein the interconnect structure comprises second electrical connectors; sawing through the second encapsulant and the interconnect structure to form a second package.
 A method comprising: bonding a first device die to a first plurality of conductive features of a second device die; encapsulating the first device die; forming electrical connectors on the second device die to form a first package which comprises the first device die and the second device die; encapsulating the first package in a second encapsulant; and forming an interconnect structure physically contacting the first package and the second encapsulant.
 A method comprising: a device die comprising; a package component over and bonding to the device die; a first molding compound; a dielectric layer underlying the device die, wherein edges of the dielectric layer are flush with corresponding edges of the first molding compound and the device die; and non-solder conductive features underlying the semiconductor substrate of the device die, wherein the non-solder conductive features extend into the dielectric layer; and forming a plurality of redistribution lines directly from the package, wherein the plurality of redistribution lines are in physically contact with the non-solder conductive features, and wherein the plurality of redistribution lines are distributed in an area laterally extending beyond the package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817